               Case 1:20-cr-00526-JPO Document 18 Filed 02/03/21 Page 1 of 1




                                                   February 2, 2021

     By ECF and e-mail

     Honorable J. Paul Oetken
     United States District Judge
     Southern District of New York
     40 Foley Square
     New York, New York 10007

     Re:     United States v. Dennis Fowler, 20 Cr. 526 (JPO)

     Dear Judge Oetken:

              I write on consent (Assistant U.S. Attorney Rebecca Dell) to respectfully request that the
     Court adjourn the conference currently scheduled for February 11, 2021, at 2:30 p.m., for a
     period of around 30 days. I have submitted a request to the Government concerning the charges
     in this case, and the adjournment will allow the Government time to consider that request and its
     charging decision.

           If the Court grants the adjournment, I further request that time be excluded under the
     Speedy Trial Act between now and the next court date for the reason set forth above.

Granted. The February 11, 2021 conference is
hereby adjourned to March 12, 2021, at 3:00      Respectfully submitted,
p.m. Time is excluded through March 12,
2021, under the Speedy Trial Act, 18 USC
                                                 /s/
3161(h)(7)(A), the Court finding that the ends
                                                 Martin S. Cohen
of justice outweigh the interests of the public
                                                 Ass’t Federal Defender
and the defendant in a speedy trial.             (212) 417-8737
  So ordered:
     2/3/2021
       cc:    Rebecca Dell, Esq., by ECF and e-mail
